- toma al levaue ceryike gy uniform issue list o g - set ep pat legend ira x firm m amount a date dear this is in response to your correspondence dated date as supplemented by your correspondence dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a practicing end are currently the i you have many demands on your time from your medical responsibilities including being on medical call on a regular basis both all night and on weekends your husband had been handling your finances as well as being responsible for paying all of the household bills for several years ot in date your husband told you had a simplified_employee_pension ira x you that his son from a prior marriage was starting a new business and that his son needed a short-term loan to get the business started to obtain this loan you permitted your husband to sell all of the stock bonds and mutual funds in ira x and use the proceeds for the loan to his son you were extremely reluctant to take any distribution from ira x your husband told you that the financing would be for only days your husband repeatedly assured you that his son would be able to repay the loan within days on date amount a was distributed from ira x your husband received the check without your permission and provided amount a directly to his son in date your husband fraudulently told you that the loan to his son had been repaid in full and that amount a had been deposited into ira x he also advised you page that he was working with firm m to identify appropriate investment vehicles for the repaid amount a your husband committed suicide in the weeks after his death when on date you began to assemble the information needed to prepare your j federal tax_return you discovered that the loan to his son had not been repaid and that amount a had not been deposited into ira x repaid amount a into ira x you would have demanded that the loan be repaid immediately if you had known that your husband and his son had not based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount a sec_408 of the code provides in part that the term simplified_employee_pension sep means an individual_retirement_arrangement ira which meets the requirements of paragraphs and sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or page other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied upon your husband's assurance that the distribution from ira x amount a would be a short-term loan which would be repaid within days he fraudulently told you that amount a had been returned to ira x within the day rollover period because of your reliance upon this fraudulent information you did not realize that amount a had not been timely recontributed to an ira and that you had a taxable_distribution from ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact address all correspondence to at please sincerely yours flan mployee plays technical group enclosures deleted copy of ruling letter notice of intention to disclose
